Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Claim Objections
2. Claim 26 is objected to because of the following informalities: 
	i. The current iteration of the Claim reads “The of Claim 25” and should read “The method of Claim 25”.  
3. Appropriate correction is required.

	Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already restrict the method to only shining light into one eye of a bovine.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 


Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. Claims 1-5, 7, 10, 12-15, 17, 22, 24, 26, 29, 37, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 20140107737, hereinafter Murphy).


10. Regarding Claim 2, modified Murphy teaches the method of Claim 1, as shown above, in which the physiological change is a non-therapeutic physiological change (Abstract, “an apparatus for inhibiting melatonin synthesis in a horse comprises a blinker having an internal surface of which at least a part is diffusing”).



12. Regarding Claim 4, modified Murphy teaches the method of Claim 1, as shown above, the method including the step of providing to the bovine a combined total of natural and blue light from the artificial blue light source for at least approximately 16 hours during each 24 hour period (Para. 0045, “The blue light is turned on before dusk and remains on so that the mare receives a combined total of at least about 16 hours of natural daylight and blue light each day”).

13. Regarding Claim 5, modified Murphy teaches the method of Claim 1, as shown above, the method including the step of keeping the bovine outdoors whilst the blue light from the artificial blue light source is shone into the just one eye of the bovine (Para. 0045, “The blue light is turned on before dusk and remains on so that the mare receives a combined total of at least about 16 hours of natural daylight and blue light each day”).

14. Regarding Claim 7, modified Murphy teaches the method of Claim 1, as shown above, in which the blue light has a peak wavelength of from 440 to 490 nm, or in which the blue light has a peak wavelength of from 459 to 484 nm, or in which the blue light has a peak wavelength of 465 nm (Claim 4, “An apparatus according to claim 1 wherein the blue light has a peak wavelength of from 440 to 490 nm, preferably 459 to 484 nm, and most preferably 468 nm”).



16. Regarding Claim 12, modified Murphy teaches the method of Claim 1, as shown above, in which the artificial blue light source includes a white light LED and a blue filter (Para. 0050, “In a variant of the first embodiment, the LED 26 could be a white light emitting LED, and the internal surface 22 of the cup 20 could be fabricated as a diffusively reflecting blue filter, either by providing a white diffusively reflecting surface with a separate transparent filter in front of it, or by making the internal surface itself of a blue diffusively reflecting material”).

17. Regarding Claim 13, modified Murphy teaches the method of Claim 1, as shown above, in which the artificial blue light source comprises at least one blue LED (Para. 0033, “An LED 26 emitting blue light is mounted on the blinker at the junction of the cup and base”).

18. Regarding Claim 14, modified Murphy teaches the method of Claim 1, as shown above, in which the artificial blue light source includes a white light LED and no blue filter (Para. 0050, “In a variant of the first embodiment, the LED 26 could be a white light emitting LED, and the internal surface 22 of the cup 20 could be fabricated as a diffusively reflecting blue filter, either by providing a white diffusively reflecting surface with a separate transparent filter in front of it, or by making the internal surface itself of a blue diffusively reflecting material”). 

19. Regarding Claim 15, modified Murphy teaches the method of Claim 1, as shown above, in which light incident on the just one eye of the bovine is blue (Para. 0035, “It would also be possible to swap the LED blinker 18 from one eye opening 14 to the other at various times, to balance the effect on the horse, as long as the blue light is only administered to one eye at any given time”).

20. Regarding Claim 17, modified Murphy teaches the method of Claim 1, as shown above, in which the artificial light source provides a blue light intensity of from 10 to 400 lux at the just one eye of the bovine, or in which the artificial light source provides a blue light intensity of from 100 to 300 lux at the just one eye of the bovine, or in which the artificial light source provides a blue light intensity of from 200 to 250 lux at the just one eye of the bovine (Para. 0044, “The lux levels of the blue light are very low compared to natural daylight, and preferably 10 to 100 lux and most preferably 10 to 50 lux. The blue light source may comprise more than one LED (or other lamp type) and if so the lux levels specified above refer to the combined output of all lamps”).

21. Regarding Claim 22, modified Murphy teaches the method of Claim 1, as shown above, in which the blue light is directed into only a single one of the bovine's eyes at any given time (Para. 0035, “It would also be possible to swap the LED blinker 18 from one eye opening 14 to the other at various times, to balance the effect on the horse, as long as the blue light is only administered to one eye at any given time).

22. Regarding Claim 24, modified Murphy teaches the method of Claim 1, as shown above. Modified Murphy does not teach wherein the bovine is a cow, a bull, a heifer, a steer, a calf, an ox, or a buffalo. However, modified Murphy does teach wherein the method is directed to a bovine. It would 
 
23. Regarding Claim 26, modified Murphy teaches the method of Claim 1, as shown above. Modified Murphy does not teach wherein the cow is a multiparous cow. However, modified Murphy does teach wherein the method is directed to a bovine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a specific type of bovine for use with the method as the Applicant states in the Specification (dated 08/22/2019) that it is known in the art to direct blue light towards multiple types of bovines for the purpose of melatonin suppression (see Table 1). 

24. Regarding Claim 29, modified Murphy teaches the method of Claim 1, as shown above. Modified Murphey does not teach wherein i) wherein the bovine is a cow, and the physiological change includes one or more of faster onset of puberty, earlier first conception, or improved ovarian growth; or (ii) wherein the physiological change includes an increased rise in circulating gonadotropins; or (iii) wherein the bovine is a cow, and the physiological change includes increased frequency of estrus behavior, or improved mammary development: or (iv) wherein the physiological change includes increased body weight at puberty, or improved feed efficiency, or greater body growth and total weight gain, or increased heart girth, or increased average daily gain (ADG): or (v) wherein the bovine is a heifer, and the physiological change includes increased growth of a pre-pubertal heifer with an initial low body weight, or a heavier heifer at parturition, or a taller heifer at parturition; or (vi) wherein the physiological change includes increased carcass protein content, or reduction in carcass subcutaneous 

25. Regarding Claim 37, Murphy teaches a device for causing a substantial suppression of melatonin production (abstract), the device comprising a headpiece (Fig. 1), and including an artificial blue light source, the headpiece operable to shine blue light from the artificial blue light source into an eye (abstract), causing a substantial suppression of melatonin production (abstract), sufficient to induce physiological change (Para. 0047, “In addition to advancing the breeding season of mares, the invention can be used to mitigate the effects of jet lag in a horse. Jet lag is considered one of society's most prevalent disorders and is a consequence of a misalignment of internal rhythms of physiology and a new light/dark cycle following abrupt changes in time zones (jet travel)”). Murphy does not teach wherein the device is fittable to the head of a bovine. However, Murphy does teach wherein the device is fittable to a horse (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to direct the method and device of Murphy to a different animal, i.e. 

26. Regarding Claim 71, Murphy teaches a system including a device for causing a substantial suppression of melatonin production (abstract), the device comprising a headpiece (Fig. 1), and including an artificial blue light source, the headpiece operable to shine blue light from the artificial blue light source into an eye (abstract), causing a substantial suppression of melatonin production (abstract), sufficient to induce physiological change (Para. 0047, “In addition to advancing the breeding season of mares, the invention can be used to mitigate the effects of jet lag in a horse. Jet lag is considered one of society's most prevalent disorders and is a consequence of a misalignment of internal rhythms of physiology and a new light/dark cycle following abrupt changes in time zones (jet travel)”) in which the light source is operable to provide blue light at the eye (abstract), the system including a control in connection with the device, in which the control is configured to turn on the device, wherein the device is configured to direct blue light into and eye for at least one selected period of time (Para. 0008, “A controller dictates the intensity of the light generated and the periods during which the light is on”). Murphy does not teach wherein the device is fittable to the head of a bovine. However, Murphy does teach wherein the device is fittable to a horse (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to direct the method and device of Murphy to a different animal, i.e. a bovine, as the Applicant states in the Specification (dated 08/22/2019) that it is known in the art to direct blue light towards cows for the purpose of melatonin suppression (see Table 1). 

s 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 20140107737, hereinafter Murphy) in view of Peters et al (“Supplemental Lighting Stimulates Growth and Lactation in Cattle” (1978), hereinafter Peters). 
28. Regarding Claim 25, modified Murphy teaches the method of Claim 1, as shown above. Modified Murphy does not teach wherein the bovine is a cow, and the physiological change includes increased milk yield from the cow. However, Peters teaches an increase in milk yield due to suppression of melatonin by increased light exposure (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy by Peters, i.e. by increasing milk yield using the method of modified Murphy, for the purpose of increased production and profit by the user. 

29. Regarding Claim 27, modified Murphy teaches the method of Claim 25, as shown above. Modified Murphy does not teach wherein the increased milk yield is from 1% to 9%, or from 1% to 11%. However, Peters teaches an increase in milk yield by 10%-15% due to suppression of melatonin by increased light exposure (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy by Peters, i.e. by increasing milk yield by 1%-11% using the method of modified Murphy, for the purpose of increased milk production and profit by the user. 

Conclusion
	30. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 

	32. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	33. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792